—Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about October 21, 1997, which, in a proceeding to stay arbitration of an underinsured motorist claim, directed that another proceeding, brought in Nassau County by a different insurer to stay arbitration of an underinsured motorist claim made by the same claimant for the same accident, be tried jointly with the instant proceeding in New York County, unanimously affirmed, with costs.
The joint trial, concededly appropriate, should take place in New York County, that being the venue of the first-commenced proceeding and the place of the accident, and it not appearing how appellant would be materially inconvenienced or prejudiced by a trial in New York County (see, Padela v Rosen & Weidberg, 200 AD2d 722, 724; cf., Levertov v Congregation Yetev Lev D’Satmar, 129 AD2d 680). Concur — Milonas, J. P., Tom, Andrias and Saxe, JJ.